Citation Nr: 9912175	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-45 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased (compensable) rating for service 
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had verified active service from June 1978 to 
April 1987 with 21 years, three months, and 14 days prior 
active service.

By rating decision in August 1988, service connection was 
granted for various disabilities to include bilateral hearing 
loss.  In August 1988, the veteran filed a claim for an 
increased rating for hearing loss.  This appeal arises from 
the May 1990 rating decision from the Washington, DC Regional 
Office (RO) that denied the veteran's claim for a compensable 
rating for bilateral hearing loss.  A Notice of Disagreement 
was filed in March 1991 with a request for a personal 
hearing.  A Statement of the Case was issued in April 1991.  
A substantive appeal was filed in August 1991 with a request 
for a hearing at the RO before a Member of the Board.  In 
August 1991, a hearing at the RO before a local hearing 
officer was held.

This case was remanded in June 1997 for further development.  
The case was thereafter returned to the Board.

The Board additionally notes that a hearing was scheduled 
before a member of the Board in Washington, D.C. in May 1997, 
pursuant to the veteran's request on the August 1991 
substantive appeal.  The veteran failed to report for this 
hearing.  Consistent with the March 1997 hearing notice 
letter to the veteran, as he failed to appear for the Board 
hearing, and as a request for a postponement has not been 
received, this case is being processed as though the hearing 
request has been withdrawn.  See 38 C.F.R. § 20.702.

The RO's attention is again directed to a claim of November 
1994 filed by the veteran for secondary service connection 
for a right knee disability.  This issue has not been 
addressed by the RO and is referred for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On the VA audiometric evaluation in August 1997, the 
veteran's service connected bilateral hearing loss was 
manifested by an average pure tone threshold level, in 
decibels, at 1000, 2000, 3000 and 4000 Hertz, of 49 in the 
right ear, and 24 decibels in the left ear.  Speech 
discrimination ability was 84 percent in the right ear and 94 
percent in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the veteran's service connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.326, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In May 1987, the veteran filed a claim for service connection 
for disabilities to include hearing loss of the right ear.  
By rating action of August 1988, service connection was 
granted for disabilities to include bilateral hearing loss, 
with an evaluation of 0 percent, effective from May 1, 1987.

On a VA audiology examination in October 1988, the veteran 
reported that he had a hearing loss of the right ear while in 
the service.  He thought it had gotten worse over the years.  
He had not had any problems on the left side.  On 
examination, hearing was diminished on the right although he 
could hear a whispered number three feet from his ear on the 
right.  Air conduction was greater than bone conduction 
bilaterally.  The diagnoses included sensorineural hearing 
loss.

In August 1988, the veteran filed a claim for an increased 
rating for the service connected hearing loss.

On the authorized audiological evaluation in September 1989, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
85
90
LEFT
25
5
10
20

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 94 percent in the left ear.  
It was noted that the veteran had mild to severe high 
frequency, sensorineural hearing loss on the right and 
hearing within normal limits on the left.

By rating action of May 1990, the evaluation of 0 percent for 
bilateral hearing loss was continued.  The current appeal to 
the Board arises from this decision.

At a hearing at the RO before a local hearing officer in 
August 1991, the veteran testified that his right ear felt 
numb on the inside.  He had problems with hearing.  The right 
ear was worse than on the left.  He had to turn the 
television volume up louder and he could only use the 
telephone with his left ear.  


On the authorized audiological evaluation in September 1991, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
75
80
LEFT
20
25
25
25

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 96 percent in the left ear.  
It was noted that the veteran had mild to severe 
sensorineural hearing loss on the right and hearing within 
normal limits on the left.

On the authorized audiological evaluation in August 1997, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
65
70
LEFT
20
25
25
25

The average of the right ear was 49 and the average of the 
left ear was 24.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 94 
percent in the left ear.  The diagnoses included mild to 
moderately severe high frequency sensorineural loss of the 
right ear and hearing within normal limits of the left ear.

II. Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Service connection is in effect for bilateral hearing loss, 
assigned a noncompensable evaluation under the provisions of 
the Diagnostic Codes regarding hearing loss and §§ 4.85 
through 4.87 of VA's Schedule for Rating Disabilities, 38 
C.F.R. part 4. 

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 and Diagnostic Codes 
6100 to 6110.

Based on the August 1997 VA audiometric evaluation, the 
veteran's scores compute to a Level II hearing loss of the 
right ear and a Level I hearing loss of the left ear.  The 
scores for the right and left ears combined warrant a 0 
percent schedular evaluation for bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4 to include § 4.85 
and DC 6100.  Therefore, entitlement to a compensable rating 
is not warranted by the evidence of record.


ORDER

Entitlement to a compensable rating for the veteran's service 
connected bilateral hearing loss is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

